Dismissed and Memorandum Opinion filed July 11, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00343-CV

                          DANA T. SMITH, Appellant
                                        V.

  LAKEVILLE COMMUNITY ASSOCIATION, SAMUEL MEDINA AND
   SANTA LUCIA MEDINA D/B/A MEDINA TOWING, DIST. 4 AUTO
                    STORAGE, Appellees

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1024538

               MEMORANDUM                         OPINION
      According to information provided to this court, on April 18, 2013, appellant
filed a notice of appeal from an order signed April 4, 2013. The record was due on
or before June 3, 2013, but it has not been filed. On June 4, 2013, the clerk
responsible for preparing the record in this appeal informed the court appellant did
not make arrangements to pay for the record.
      On June 5, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to this
court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                         2